Exhibit 10.1

FEI COMPANY

1995 STOCK INCENTIVE PLAN, AS AMENDED

As amended effective May 12, 2011

1. Purpose. The purpose of this Stock Incentive Plan (the “Plan”) is to enable
FEI Company (the “Company”) to attract and retain the services of (1) selected
employees, officers and directors of the Company or of any subsidiary of the
Company and (2) selected non-employee agents, consultants, advisors, persons
involved in the sale or distribution of the Company’s products and independent
contractors of the Company or any subsidiary.

2. Shares Subject to the Plan. Subject to adjustment as provided below and in
paragraph 14, the shares to be offered under the Plan shall consist of Common
Stock of the Company, and the total number of shares of Common Stock that may be
issued under the Plan shall not exceed 10,500,000 shares. The shares issued
under the Plan may be authorized and unissued shares or reacquired shares. If an
option, stock appreciation right, restricted stock unit or performance unit
granted under the Plan expires, terminates or is canceled, the unissued shares
subject to such option, stock appreciation right, restricted stock unit or
performance unit shall again be available under the Plan. If shares sold or
awarded as a bonus under the Plan are forfeited to the Company or repurchased by
the Company, the number of shares forfeited or repurchased shall again be
available under the Plan.

3. Effective Date and Duration of Plan.

(a) Effective Date. The Plan shall become effective as of April 21, 1995. No
option, stock appreciation right, restricted stock unit or performance unit
granted under the Plan shall become exercisable, however, until the Plan is
approved by the affirmative vote of the holders of a majority of the shares of
Common Stock represented at a shareholders meeting at which a quorum is present
and any such awards under the Plan prior to such approval shall be conditioned
on and subject to such approval. Subject to this limitation, options, stock
appreciation rights, restricted stock units and performance units may be granted
and shares may be awarded as bonuses or sold under the Plan at any time after
the effective date and before termination of the Plan.

(b) Duration. The Plan shall continue in effect until all shares available for
issuance under the Plan have been issued and all restrictions on such shares
have lapsed. The Board of Directors may suspend or terminate the Plan at any
time except with respect to options, performance units, restricted stock units
and shares subject to restrictions then outstanding under the Plan. Termination
shall not affect any outstanding options, any right of the Company to repurchase
shares or the forfeitability of shares issued under the Plan.

4. Administration.

(a) Board of Directors. The Plan shall be administered by the Board of Directors
of the Company, which shall determine and designate from time to time the
individuals to whom awards shall be made, the amount of the awards and the other
terms and conditions of the awards. Subject to the provisions of the Plan, the
Board of Directors may from time to time adopt and amend rules and regulations
relating to administration of the Plan, advance the lapse of any waiting period,
accelerate any exercise date, waive or modify any restriction applicable to
shares (except those restrictions imposed by law) and make all other
determinations in the judgment of the Board of Directors necessary or desirable
for the administration of the Plan. The interpretation and construction of the
provisions of the Plan and related agreements by the Board of Directors shall be
final and conclusive. The Board of Directors may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any related
agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect, and it shall be the sole and final judge of such expediency.

(b) Committee. The Board of Directors may delegate to a committee of the Board
of Directors or specified officers of the Company, or both (the “Committee”) any
or all authority for administration of the Plan. If authority is delegated to a
Committee, all references to the Board of Directors in the Plan shall mean and
relate to the Committee except (i) as otherwise provided by the Board of
Directors, (ii) that only the Board of Directors may amend or terminate the Plan
as provided in paragraphs 3 and 15 and (iii) that a Committee including officers
of the Company shall not be permitted to grant options to persons who are
officers of the Company. To the extent that the Board of Directors determines it
to be desirable to qualify awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), the Plan shall be administered by a Committee
of two or more “outside directors” within the meaning of Section 162(m) of the
Code.

 

Ex.10.1-1



--------------------------------------------------------------------------------

5. Types of Awards; Eligibility. The Board of Directors may, from time to time,
take the following action, separately or in combination, under the Plan:
(i) grant Incentive Stock Options, as defined in section 422 of the Code, as
provided in paragraphs 6(a) and 6(b); (ii) grant options other than Incentive
Stock Options (“Non-Statutory Stock Options”) as provided in paragraphs 6(a) and
6(c); (iii) award stock bonuses as provided in paragraph 7; (iv) sell shares
subject to restrictions as provided in paragraph 8; (v) grant stock appreciation
rights as provided in paragraph 9; (vi) grant cash bonus rights as provided in
paragraph 10; (vii) grant performance units as provided in paragraph 11;
(viii) grant foreign qualified awards as provided in paragraph 12; and
(ix) grant restricted stock units as provided in paragraph 13. Any such awards
may be made to employees, including employees who are officers or directors, and
to other individuals described in paragraph 1 who the Board of Directors
believes have made or will make an important contribution to the Company or any
subsidiary of the Company; provided, however, that only employees of the Company
shall be eligible to receive Incentive Stock Options under the Plan. The Board
of Directors shall select the individuals to whom awards shall be made and shall
specify the action taken with respect to each individual to whom an award is
made. At the discretion of the Board of Directors, an individual may be given an
election to surrender an award in exchange for the grant of a new award.

6. Option Grants.

(a) General Rules Relating to Options.

(i) Terms of Grant. The Board of Directors may grant options under the Plan.
With respect to each option grant, the Board of Directors shall determine the
number of shares subject to the option, the option price, the period of the
option, the time or times at which the option may be exercised and whether the
option is an Incentive Stock Option or a Non-Statutory Stock Option. At the time
of the grant of an option or at any time thereafter, the Board of Directors may
provide that an optionee who exercised an option with Common Stock of the
Company shall automatically receive a new option to purchase additional shares
equal to the number of shares surrendered and may specify the terms and
conditions of such new options.

(ii) Exercise of Options. Except as provided in paragraph 6(a)(iv) or as
determined by the Board of Directors, no option granted under the Plan may be
exercised unless at the time of such exercise the optionee is employed by or in
the service of the Company or any subsidiary of the Company and shall have been
so employed or provided such service continuously since the date such option was
granted. Absence on leave or on account of illness or disability under rules
established by the Board of Directors shall not, however, be deemed an
interruption of employment or service for this purpose. Unless otherwise
determined by the Board of Directors, vesting of options shall not continue
during an absence on leave (including an extended illness) or on account of
disability. Except as provided in paragraphs 6(a)(iv) and 14, options granted
under the Plan may be exercised from time to time over the period stated in each
option in such amounts and at such times as shall be prescribed by the Board of
Directors, provided that options shall not be exercised for fractional shares.
Unless otherwise determined by the Board of Directors, if the optionee does not
exercise an option in any one year with respect to the full number of shares to
which the optionee is entitled in that year, the optionee’s rights shall be
cumulative and the optionee may purchase those shares in any subsequent year
during the term of the option.

(iii) Nontransferability. Each Incentive Stock Option and, unless otherwise
determined by the Board of Directors, each other option granted under the Plan
by its terms shall be nonassignable and nontransferable by the optionee, either
voluntarily or by operation of law, except by will or by the laws of descent and
distribution of the state or country of the optionee’s domicile at the time of
death.

(iv) Termination of Employment or Service.

(1) General Rule. Unless otherwise determined by the Board of Directors, in the
event the employment or service of the optionee with the Company or a subsidiary
terminates for any reason other than because of physical disability or death as
provided in subparagraphs 6(a)(iv)(B) and (C), the option may be exercised at
any time prior to the expiration date of the option or the expiration of 90 days
after the date of such termination, whichever is the shorter period, but only if
and to the extent the optionee was entitled to exercise the option at the date
of such termination.

 

Ex.10.1-2



--------------------------------------------------------------------------------

(2) Termination Because of Total Disability. Unless otherwise determined by the
Board of Directors, in the event of the termination of employment or service
because of total disability, the option may be exercised at any time prior to
the expiration date of the option or the expiration of 12 months after the date
of such termination, whichever is the shorter period, but only if and to the
extent the optionee was entitled to exercise the option at the date of such
termination. The term “total disability” means a medically determinable mental
or physical impairment which is expected to result in death or which has lasted
or is expected to last for a continuous period of 12 months or more and which
causes the optionee to be unable, in the opinion of the Company and two
independent physicians, to perform his or her duties as an employee, director,
officer or consultant of the Company and to be engaged in any substantial
gainful activity. Total disability shall be deemed to have occurred on the first
day after the Company and the two independent physicians have furnished their
opinion of total disability to the Company.

(3) Termination Because of Death. Unless otherwise determined by the Board of
Directors, in the event of the death of an optionee while employed by or
providing service to the Company or a subsidiary, the option may be exercised at
any time prior to the expiration date of the option or the expiration of 12
months after the date of death, whichever is the shorter period, for any portion
of the option exercisable as of the date of death and any outstanding unvested
portion of the option, which shall become fully vested and immediately
exercisable as of the date of death, and only by the person or persons to whom
such optionee’s rights under the option shall pass by the optionee’s will or by
the laws of descent and distribution of the state or country of domicile at the
time of death.

(4) Amendment of Exercise Period Applicable to Termination. The Board of
Directors, at the time of grant or, with respect to an option that is not an
Incentive Stock Option, at any time thereafter, may extend the 90-day and
12-month exercise periods any length of time not longer than the original
expiration date of the option, and may increase the portion of an option that is
exercisable, subject to such terms and conditions as the Board of Directors may
determine.

(5) Failure to Exercise Option. To the extent that the option of any deceased
optionee or of any optionee whose employment or service terminates is not
exercised within the applicable period, all further rights to purchase shares
pursuant to such option shall cease and terminate.

(v) Purchase of Shares. Unless the Board of Directors determines otherwise,
shares may be acquired pursuant to an option granted under the Plan only upon
receipt by the Company of (A) notice in writing from the optionee of the
optionee’s intention to exercise, specifying the number of shares as to which
the optionee desires to exercise the option and the date on which the optionee
desires to complete the transaction, and if required in order to comply with the
Securities Act of 1933, as amended, containing a representation that it is the
optionee’s present intention to acquire the shares for investment and not with a
view to distribution, and (B) payment of the full purchase price of the shares
of Common Stock with respect to which the option is exercised (together with
applicable withholding taxes) in cash (including, with the consent of the Board
of Directors, cash that may be the proceeds of a loan from the Company (provided
that, with respect to an Incentive Stock Option, such loan is approved at the
time of option grant)) or, with the consent of the Board of Directors, in whole
or in part, in Common Stock of the Company valued at fair market value,
restricted stock, performance units or other contingent awards denominated in
either stock or cash, promissory notes and other forms of consideration. The
fair market value of Common Stock provided in payment of the purchase price
shall be determined by the Board of Directors. If the Common Stock of the
Company is not publicly traded on the date the option is exercised, the Board of
Directors may consider any valuation methods it deems appropriate and may, but
is not required to, obtain one or more independent appraisals of the Company. If
the Common Stock of the Company is publicly traded on the date the option is
exercised, the fair market value of Common Stock provided in payment of the
purchase price shall be the closing price of the Common Stock as reported in The
Wall Street Journal on the last trading day preceding the date the option is
exercised, or such other reported value of the Common Stock as shall be
specified by the Board of Directors. No shares shall be issued until full
payment for the shares (together with applicable withholding taxes) has been
made. With the consent of the Board of Directors (which, in the case of an
Incentive Stock Option, shall be given only at the time of option grant), an
optionee may request the Company to apply automatically the shares to be
received upon the exercise of a portion of a stock option (even though stock
certificates have not yet been issued) to satisfy the purchase price for
additional portions of the option. Upon the exercise of an option, the number of
shares reserved for issuance under the Plan shall be reduced by the number of
shares issued upon exercise of the option.

 

Ex.10.1-3



--------------------------------------------------------------------------------

(b) Incentive Stock Options. Incentive Stock Options shall be subject to the
following additional terms and conditions:

(i) Limitation on Amount of Grants. No employee may be granted Incentive Stock
Options under the Plan if the aggregate fair market value, on the date of grant,
of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by that employee during any calendar year under
the Plan and under all incentive stock option plans (within the meaning of
section 422 of the Code) of the Company or any parent or subsidiary of the
Company exceeds $100,000.

(ii) Limitations on Grants to 10 Percent Shareholders. An Incentive Stock Option
may be granted under the Plan to an employee possessing more than 10 percent of
the total combined voting power of all classes of stock of the Company or of any
parent or subsidiary of the Company only if the option price is at least 110
percent of the fair market value, as described in paragraph 6(b)(iv), of the
Common Stock subject to the option on the date it is granted and the option by
its terms is not exercisable after the expiration of five years from the date it
is granted.

(iii) Duration of Options. Subject to paragraphs 6(a)(ii) and 6(b)(ii),
Incentive Stock Options granted under the Plan shall continue in effect for the
period fixed by the Board of Directors, except that no Incentive Stock Option
shall be exercisable after the expiration of 10 years from the date it is
granted.

(iv) Option Price. The option price per share shall be determined by the Board
of Directors at the time of grant. Except as provided in paragraph 6(b)(ii), the
option price shall not be less than 100 percent of the fair market value of the
Common Stock covered by the Incentive Stock Option at the date the option is
granted. The fair market value shall be determined by the Board of Directors. If
the Common Stock of the Company is not publicly traded on the date the option is
granted, the Board of Directors may consider any valuation methods it deems
appropriate and may, but is not required to, obtain one or more independent
appraisals of the Company. If the Common Stock of the Company is publicly traded
on the date the option is exercised, the fair market value shall be deemed to be
the closing price of the Common Stock as reported in The Wall Street Journal on
the day preceding the date the option is granted, or, if there has been no sale
on that date, on the last preceding date on which a sale occurred or such other
value of the Common Stock as shall be specified by the Board of Directors.

(v) Limitation on Time of Grant. No Incentive Stock Option shall be granted on
or after the tenth anniversary of the effective date of the Plan.

(vi) Conversion of Incentive Stock Options. The Board of Directors may at any
time without the consent of the optionee convert an Incentive Stock Option to a
Non-Statutory Stock Option.

(c) Non-Statutory Stock Options. Non-Statutory Stock Options shall be subject to
the following terms and conditions in addition to those set forth in
Section 6(a) above:

(i) Option Price. The option price for Non-Statutory Stock Options shall be
determined by the Board of Directors at the time of grant and may be any amount
determined by the Board of Directors. Notwithstanding the foregoing, with
respect to Non-Statutory Stock Options intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the option price
will be no less than 100 percent of the fair market value per share on the date
of grant.

(ii) Duration of Options. Non-Statutory Stock Options granted under the Plan
shall continue in effect for the period fixed by the Board of Directors.

 

Ex.10.1-4



--------------------------------------------------------------------------------

7. Stock Bonuses. The Board of Directors may award shares under the Plan as
stock bonuses. Shares awarded as a bonus shall be subject to the terms,
conditions, and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability and forfeiture
of the shares awarded, together with such other restrictions as may be
determined by the Board of Directors. If shares are subject to forfeiture, all
dividends or other distributions paid by the Company with respect to the shares
shall be retained by the Company until the shares are no longer subject to
forfeiture, at which time all accumulated amounts shall be paid to the
recipient. The Board of Directors may require the recipient to sign an agreement
as a condition of the award, but may not require the recipient to pay any
monetary consideration other than amounts necessary to satisfy tax withholding
requirements. The agreement may contain any terms, conditions, restrictions,
representations and warranties required by the Board of Directors. The
certificates representing the shares awarded shall bear any legends required by
the Board of Directors. The Company may require any recipient of a stock bonus
to pay to the Company in cash upon demand amounts necessary to satisfy any
applicable federal, state or local tax withholding requirements. If the
recipient fails to pay the amount demanded, the Company may withhold that amount
from other amounts payable by the Company to the recipient, including salary or
fees for services, subject to applicable law. With the consent of the Board of
Directors, a recipient may deliver Common Stock to the Company to satisfy this
withholding obligation. Upon the issuance of a stock bonus, the number of shares
reserved for issuance under the Plan shall be reduced by the number of shares
issued.

8. Restricted Stock. The Board of Directors may issue shares under the Plan for
such consideration (including promissory notes and services) as determined by
the Board of Directors. Shares issued under the Plan shall be subject to the
terms, conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability, repurchase by
the Company and forfeiture of the shares issued, together with such other
restrictions as may be determined by the Board of Directors. If shares are
subject to forfeiture or repurchase by the Company, all dividends or other
distributions paid by the Company with respect to the shares shall be retained
by the Company until the shares are no longer subject to forfeiture or
repurchase, at which time all accumulated amounts shall be paid to the
recipient. All Common Stock issued pursuant to this paragraph 8 shall be subject
to a purchase agreement, which shall be executed by the Company and the
prospective recipient of the shares prior to the delivery of certificates
representing such shares to the recipient. The purchase agreement may contain
any terms, conditions, restrictions, representations and warranties required by
the Board of Directors. The certificates representing the shares shall bear any
legends required by the Board of Directors. The Company may require any
purchaser of restricted stock to pay to the Company in cash upon demand amounts
necessary to satisfy any applicable federal, state or local tax withholding
requirements. If the purchaser fails to pay the amount demanded, the Company may
withhold that amount from other amounts payable by the Company to the purchaser,
including salary, subject to applicable law. With the consent of the Board of
Directors, a purchaser may deliver Common Stock to the Company to satisfy this
withholding obligation. Upon the issuance of restricted stock, the number of
shares reserved for issuance under the Plan shall be reduced by the number of
shares issued.

9. Stock Appreciation Rights.

(a) Grant. Stock appreciation rights may be granted under the Plan by the Board
of Directors, subject to such rules, terms, and conditions as the Board of
Directors prescribes.

(b) Exercise.

(i) Each stock appreciation right shall entitle the holder, upon exercise, to
receive from the Company in exchange therefore an amount equal in value to the
excess of the fair market value on the date of exercise of one share of Common
Stock of the Company over its fair market value on the date of grant (or, in the
case of a stock appreciation right granted in connection with an option, the
excess of the fair market value of one share of Common Stock of the Company over
the option price per share under the option to which the stock appreciation
right relates), multiplied by the number of shares covered by the stock
appreciation right or the option, or portion thereof, that is surrendered. No
stock appreciation right shall be exercisable at a time that the amount
determined under this subparagraph is negative. Payment by the Company upon
exercise of a stock appreciation right may be made in Common Stock valued at
fair market value, in cash, or partly in Common Stock and partly in cash, all as
determined by the Board of Directors.

 

Ex.10.1-5



--------------------------------------------------------------------------------

(ii) A stock appreciation right shall be exercisable only at the time or times
established by the Board of Directors. If a stock appreciation right is granted
in connection with an option, the following rules shall apply: (1) the stock
appreciation right shall be exercisable only to the extent and on the same
conditions that the related option could be exercised; (2) the stock
appreciation right shall be exercisable only when the fair market value of the
stock exceeds the option price of the related option; (3) the stock appreciation
right shall be for no more than 100 percent of the excess of the fair market
value of the stock at the time of exercise over the option price; (4) upon
exercise of the stock appreciation right, the option or portion thereof to which
the stock appreciation right relates terminates; and (5) upon exercise of the
option, the related stock appreciation right or portion thereof terminates.

(iii) The Board of Directors may withdraw any stock appreciation right granted
under the Plan at any time and may impose any conditions upon the exercise of a
stock appreciation right or adopt rules and regulations from time to time
affecting the rights of holders of stock appreciation rights. Such rules and
regulations may govern the right to exercise stock appreciation rights granted
prior to adoption or amendment of such rules and regulations as well as stock
appreciation rights granted thereafter.

(iv) For purposes of this paragraph 9, the fair market value of the Common Stock
shall be determined as of the date the stock appreciation right is exercised,
under the methods set forth in paragraph 6(b)(iv).

(v) No fractional shares shall be issued upon exercise of a stock appreciation
right. In lieu thereof, cash may be paid in an amount equal to the value of the
fraction or, if the Board of Directors shall determine, the number of shares may
be rounded downward to the next whole share.

(vi) Each stock appreciation right granted in connection with an Incentive Stock
Option, and unless otherwise determined by the Board of Directors, each other
stock appreciation right granted under the Plan by its terms shall be
nonassignable and nontransferable by the holder, either voluntarily or by
operation of law, except by will or by the laws of descent and distribution of
the state or country of the holder’s domicile at the time of death, and each
stock appreciation right by its terms shall be exercisable during the holder’s
lifetime only by the holder.

(vii) At the time the participant exercises a stock appreciation right, the
participant must pay to the Company in cash amounts necessary to satisfy any
applicable federal, state and local tax withholding requirements. If the
participant fails to pay the amount demanded, the Company may withhold that
amount from other amounts payable by the Company to the participant including
salary, subject to applicable law. With the consent of the Board of Directors a
participant may satisfy this obligation, in whole or in part, by having the
Company withhold from any shares to be issued upon the exercise that number of
shares that would satisfy the withholding amount due or by delivering Common
Stock to the Company to satisfy the withholding amount.

(viii) Upon the exercise of a stock appreciation right for shares, the number of
shares reserved for issuance under the Plan shall be reduced by the number of
shares issued. Cash payments of stock appreciation rights shall not reduce the
number of shares of Common Stock reserved for issuance under the Plan.

10. Cash Bonus Rights.

(a) Grant. The Board of Directors may grant cash bonus rights under the Plan in
connection with (i) options granted or previously granted, (ii) stock
appreciation rights granted or previously granted, (iii) stock bonuses awarded
or previously awarded and (iv) shares sold or previously sold under the Plan.
Cash bonus rights will be subject to rules, terms and conditions as the Board of
Directors may prescribe. Unless otherwise determined by the Board of Directors,
each cash bonus right granted under the Plan by its terms shall be nonassignable
and nontransferable by the holder, either voluntarily or by operation of law,
except by will or by the laws of descent and distribution of the state or
country of the holder’s domicile at the time of death. The payment of a cash
bonus shall not reduce the number of shares of Common Stock reserved for
issuance under the Plan.

 

Ex.10.1-6



--------------------------------------------------------------------------------

(b) Cash Bonus Rights in Connection With Options. A cash bonus right granted in
connection with an option will entitle an optionee to a cash bonus when the
related option is exercised (or terminates in connection with the exercise of a
stock appreciation right related to the option) in whole or in part if, in the
sole discretion of the Board of Directors, the bonus right will result in a tax
deduction that the Company has sufficient taxable income to use. If an optionee
purchases shares upon exercise of an option and does not exercise a related
stock appreciation right, the amount of the bonus, if any, shall be determined
by multiplying the excess of the total fair market value of the shares to be
acquired upon the exercise over the total option price for the shares by the
applicable bonus percentage. If the optionee exercises a related stock
appreciation right in connection with the termination of an option, the amount
of the bonus, if any, shall be determined by multiplying the total fair market
value of the shares and cash received pursuant to the exercise of the stock
appreciation right by the applicable bonus percentage. The bonus percentage
applicable to a bonus right, including a previously granted bonus right, may be
changed from time to time at the sole discretion of the Board of Directors but
shall in no event exceed 75 percent.

(c) Cash Bonus Rights in Connection With Stock Bonus. A cash bonus right granted
in connection with a stock bonus will entitle the recipient to a cash bonus
payable when the stock bonus is awarded or restrictions, if any, to which the
stock is subject lapse. If bonus stock awarded is subject to restrictions and is
repurchased by the Company or forfeited by the holder, the cash bonus right
granted in connection with the stock bonus shall terminate and may not be
exercised. The amount and timing of payment of a cash bonus shall be determined
by the Board of Directors.

(d) Cash Bonus Rights in Connection With Stock Purchases. A cash bonus right
granted in connection with the purchase of stock pursuant to paragraph 8 will
entitle the recipient to a cash bonus when the shares are purchased or
restrictions, if any, to which the stock is subject lapse. Any cash bonus right
granted in connection with shares purchased pursuant to paragraph 8 shall
terminate and may not be exercised in the event the shares are repurchased by
the Company or forfeited by the holder pursuant to applicable restrictions. The
amount of any cash bonus to be awarded and timing of payment of a cash bonus
shall be determined by the Board of Directors.

(e) Taxes. The Company shall withhold from any cash bonus paid pursuant to
paragraph 10 the amount necessary to satisfy any applicable federal, state and
local withholding requirements.

11. Performance Units. The Board of Directors may grant performance units
consisting of monetary units which may be earned in whole or in part if the
Company achieves certain goals established by the Board of Directors over a
designated period of time, but not in any event more than 10 years. The goals
established by the Board of Directors may include earnings per share, return on
shareholders’ equity, return on invested capital, and such other goals as may be
established by the Board of Directors. In the event that the minimum performance
goal established by the Board of Directors is not achieved at the conclusion of
a period, no payment shall be made to the participants. In the event the maximum
corporate goal is achieved, 100 percent of the monetary value of the performance
units shall be paid to or vested in the participants. Partial achievement of the
maximum goal may result in a payment or vesting corresponding to the degree of
achievement as determined by the Board of Directors. Payment of an award earned
may be in cash or in Common Stock or in a combination of both, and may be made
when earned, or vested and deferred, as the Board of Directors determines.
Deferred awards shall earn interest on the terms and at a rate determined by the
Board of Directors. Unless otherwise determined by the Board of Directors, each
performance unit granted under the Plan by its terms shall be nonassignable and
nontransferable by the holder, either voluntarily or by operation of law, except
by will or by the laws of descent and distribution of the state or country of
the holder’s domicile at the time of death. Each participant who has been
awarded a performance unit shall, upon notification of the amount due, pay to
the Company in cash amounts necessary to satisfy any applicable federal, state
and local tax withholding requirements. If the participant fails to pay the
amount demanded, the Company may withhold that amount from other amounts payable
by the Company to the participant, including salary or fees for services,
subject to applicable law. With the consent of the Board of Directors a
participant may satisfy this obligation, in whole or in part, by having the
Company withhold from any shares to be issued that number of shares that would
satisfy the withholding amount due or by delivering Common Stock to the Company
to satisfy the withholding amount. The payment of a performance unit in cash
shall not reduce the number of shares of Common Stock reserved for issuance
under the Plan. The number of shares reserved for issuance under the Plan shall
be reduced by the number of shares issued upon payment of an award.

 

Ex.10.1-7



--------------------------------------------------------------------------------

12. Foreign Qualified Grants. Awards under the Plan may be granted to such
officers and employees of the Company and its subsidiaries and such other
persons described in paragraph 1 residing in foreign jurisdictions as the Board
of Directors may determine from time to time. The Board of Directors may adopt
such supplements to the Plan as may be necessary to comply with the applicable
laws of such foreign jurisdictions and to afford participants favorable
treatment under such laws; provided, however, that no award shall be granted
under any such supplement with terms which are more beneficial to the
participants than the terms permitted by the Plan.

13. Restricted Stock Units.

(a) Grant. Restricted stock units may be granted at any time and from time to
time as determined by the Board of Directors. For this purpose, a restricted
stock unit shall mean a bookkeeping entry representing an amount equal to the
fair market value of one share of Common Stock, granted pursuant to this
paragraph 13. Each restricted stock unit represents an unfunded and unsecured
obligation of the Company. Each restricted stock unit grant will be evidenced by
an agreement that will specify such other terms and conditions as the Board of
Directors, in its sole discretion, will determine, including all terms,
conditions, and restrictions related to the grant, the number of restricted
stock units and the form of payout, which, subject to paragraph 13(d), may be
left to the discretion of the Board of Directors.

(b) Vesting Criteria and Other Terms. The Board of Directors will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of restricted stock units that will be paid
out to the participant. The Board of Directors may set vesting criteria based
upon the achievement of Company-wide, business unit, or individual goals
(including, but not limited to, continued employment), or any other basis
determined by the Board of Directors in its discretion.

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the participant will be entitled to receive a payout as specified in
the award agreement. Notwithstanding the foregoing, at any time after the grant
of restricted stock units, the Board of Directors, in its sole discretion, may
reduce or waive any vesting criteria that must be met to receive a payout.

(d) Form and Timing of Payment. Payment of earned restricted stock units will be
made as soon as practicable after the date(s) set forth in the award agreement.
The Board of Directors, in its sole discretion, may pay earned restricted stock
units in cash, shares of Common Stock, or a combination thereof. Shares of
Common Stock represented by restricted stock units that are fully paid in cash
again will be available for grant under the Plan.

(e) Cancellation. On the date set forth in the award agreement, all unearned
restricted stock units will be forfeited to the Company.

(f) Transferability. Unless otherwise determined by the Board of Directors, each
restricted stock unit granted under the Plan by its terms shall be nonassignable
and nontransferable by the holder, either voluntarily or by operation of law,
except by will or by the laws of descent and distribution of the state or
country of the holder’s domicile at the time of death.

14. Changes in Capital Structure.

(a) Stock Splits; Stock Dividends. If the outstanding Common Stock of the
Company is hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any stock split, combination of shares or dividend payable in shares,
recapitalization or reclassification appropriate adjustment shall be made by the
Board of Directors in the number and kind of shares available for grants under
the Plan. In addition, the Board of Directors shall make appropriate adjustment
in the number and kind of shares as to which outstanding options, or portions
thereof then unexercised, shall be exercisable, so that the optionee’s
proportionate interest before and after the occurrence of the event is
maintained. Notwithstanding the foregoing, the Board of Directors shall have no
obligation to effect any adjustment that would or might result in the issuance
of fractional shares, and any fractional shares resulting from any adjustment
may be disregarded or provided for in any manner determined by the Board of
Directors. Any such adjustments made by the Board of Directors shall be
conclusive.

 

Ex.10.1-8



--------------------------------------------------------------------------------

(b) Mergers, Reorganizations, Etc. In the event of a merger, consolidation, plan
of exchange, acquisition of property or stock, separation, reorganization or
liquidation to which the Company or a subsidiary is a party or a sale of all or
substantially all of the Company’s assets (each, a “Transaction”), the Board of
Directors shall, in its sole discretion and to the extent possible under the
structure of the Transaction, select one of the following alternatives for
treating outstanding options under the Plan:

(i) Outstanding options shall remain in effect in accordance with their terms.

(ii) Outstanding options shall be converted into options to purchase stock in
the corporation that is the surviving or acquiring corporation in the
Transaction. The amount, type of securities subject thereto and exercise price
of the converted options shall be determined by the Board of Directors of the
Company, taking into account the relative values of the companies involved in
the Transaction and the exchange rate, if any, used in determining shares of the
surviving corporation to be issued to holders of shares of the Company. Unless
otherwise determined by the Board of Directors, the converted options shall be
vested only to the extent that the vesting requirements relating to options
granted hereunder have been satisfied.

(iii) The Board of Directors shall provide a 30-day period prior to the
consummation of the Transaction during which outstanding options may be
exercised to the extent then exercisable, and upon the expiration of such 30-day
period, all unexercised options shall immediately terminate. The Board of
Directors may, in its sole discretion, accelerate the exercisability of options
so that they are exercisable in full during such 30-day period.

(c) Dissolution of the Company. In the event of the dissolution of the Company,
options shall be treated in accordance with paragraph 14(b)(iii).

(d) Rights Issued by Another Corporation. The Board of Directors may also grant
options, stock appreciation rights, performance units, stock bonuses and cash
bonuses and issue restricted stock under the Plan having terms, conditions and
provisions that vary from those specified in this Plan provided that any such
awards are granted in substitution for, or in connection with the assumption of,
existing options, stock appreciation rights, stock bonuses, cash bonuses,
restricted stock and performance units granted, awarded or issued by another
corporation and assumed or otherwise agreed to be provided for by the Company
pursuant to or by reason of a Transaction.

(e) Non-employee Director Awards. Notwithstanding anything herein to the
contrary, with respect to awards granted to a Non-employee Director, including,
but not limited to, awards granted pursuant to paragraph 19, the Non-employee
Director shall, immediately prior to the Transaction, fully vest in and have the
right to exercise all of his or her outstanding options and stock appreciation
rights, including shares as to which such awards would not otherwise be vested
or exercisable and all restrictions on restricted stock, restricted stock units,
performance units and other awards will lapse, and, with respect to awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) on-target levels and all other
terms and conditions met.

15. Amendment of Plan. The Board of Directors may at any time, and from time to
time, modify or amend the Plan in such respects as it shall deem advisable
because of changes in the law while the Plan is in effect or for any other
reason. Except as provided in paragraphs 6(a)(iv), 9, 10 and 14, however, no
change in an award already granted shall be made without the written consent of
the holder of such award.

16. Approvals. The obligations of the Company under the Plan are subject to the
approval of state and federal authorities or agencies with jurisdiction in the
matter. The Company will use its best efforts to take steps required by state or
federal law or applicable regulations, including rules and regulations of the
Securities and Exchange Commission and any stock exchange on which the Company’s
shares may then be listed, in connection with the grants under the Plan. The
foregoing notwithstanding, the Company shall not be obligated to issue or
deliver Common Stock under the Plan if such issuance or delivery would violate
applicable state or federal securities laws.

 

Ex.10.1-9



--------------------------------------------------------------------------------

17. Employment and Service Rights. Nothing in the Plan or any award pursuant to
the Plan shall (i) confer upon any employee any right to be continued in the
employment of the Company or any subsidiary or interfere in any way with the
right of the Company or any subsidiary by whom such employee is employed to
terminate such employee’s employment at any time, for any reason, with or
without cause, or to decrease such employee’s compensation or benefits, or
(ii) confer upon any person engaged by the Company any right to be retained or
employed by the Company or to the continuation, extension, renewal, or
modification of any compensation, contract, or arrangement with or by the
Company.

18. Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any Common Stock until the date
of issue to the recipient of a stock certificate for such shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date occurs prior to the date
such stock certificate is issued.

19. Restricted Stock Unit and Option Grants to Non-Employee Directors.

(a) Initial Board Grants. Each Non-Employee Director shall be automatically
granted restricted stock units equal to 5,000 shares of Common Stock on the date
such person first becomes a Non-Employee Director, whether through election by
the shareholders of the Company or appointment by the Board of Directors to fill
a vacancy. A “Non-Employee Director” is a director who is not an officer or
employee of the Company or any of its subsidiaries. Notwithstanding the
foregoing, a director who ceases to be an employee of the Company but remains a
director of the Company and thereby becomes a Non-Employee Director shall not
receive the grant of restricted stock units provided under this paragraph 19(a).

(b) Additional Grants. Each Non-Employee Director shall be automatically granted
additional restricted stock units equal to 1,500 shares of Common Stock and
options to purchase 3,000 shares of Common Stock in each calendar year
subsequent to the year in which such person became a Non-Employee Director, such
restricted stock units and options to be granted as of the date of the Company’s
annual meeting of shareholders held in such calendar year, provided that the
Non-Employee Director continues to serve in such capacity as of such date.

(c) Terms of Restricted Stock Units.

(i) Award Agreement. Each award of restricted stock units granted pursuant to
this paragraph 19 shall be evidenced by an agreement that will specify the
number of restricted stock units and such other terms and conditions as the
Board of Directors, in its sole discretion, shall determine, consistent with the
Plan, including all terms, conditions, and restrictions related to the grant and
the form of payout, which, subject to paragraph 19(c)(ii), may be left to the
discretion of the Board of Directors.

(ii) Vesting. Subject to paragraph 14, each award of restricted stock units
granted pursuant to paragraph 19(a) shall vest as to twenty-five percent
(25%) of the restricted stock units on the anniversary of the grant date in each
of the four calendar years following the year in which the award is granted.
Subject to paragraph 14, each award of restricted stock units granted pursuant
to Section 19(b) shall vest as follows: (A) awards granted prior to April 30,
2010 shall vest as to twenty-five percent (25%) of the restricted stock units on
April 30 of each of the four calendar years following the year in which the
award is granted; (B) awards granted on or after April 30, 2010 shall vest as to
one-third (1/3rd) of the restricted stock units on April 30 of each of the three
calendar years following the year in which the award is granted; (C) awards
granted in 2011 shall vest as to fifty percent (50%) of the restricted stock
units on April 30 of each of the two calendar years following the year in which
the award is granted; and (D) awards granted in 2012 or thereafter shall vest as
to one hundred percent (100%) of the restricted stock units on April 30 of the
calendar year following the year in which the award is granted. Vesting pursuant
to this paragraph 19(c)(ii) shall be conditioned on the Non-employee Director
continuing to serve as a director of the Company through each such applicable
vesting date. Notwithstanding the foregoing, (x) if the Non-employee Director
ceases to be a director of the Company due to death, one hundred percent
(100%) of the unvested portion of the restricted stock units subject to the
award shall vest on the date of the Non-employee Director’s death; and (y) if
the Non-employee Director ceases to be a director of the Company at or after age
70 for any reason other than removal for good cause as determined by the Board
of Directors, one hundred percent (100%) of the unvested portion of the
restricted stock units subject to the award shall vest on the date such
Non-employee Director ceases to be a director.

 

Ex.10.1-10



--------------------------------------------------------------------------------

(iii) Form and Timing of Payment. Payment of restricted stock units shall be
made as soon as practicable following the date on which such restricted stock
units vest in accordance with paragraph 19(c)(ii). The Board of Directors, in
its sole discretion, may pay vested restricted stock units in cash, shares of
Common Stock, or a combination thereof. Shares of Common Stock represented by
restricted stock units that are fully paid in cash shall again be available for
grant under the Plan.

(d) Terms of Options

(i) Award Agreement. Each award of options granted pursuant to this paragraph 19
shall be evidenced by an agreement that will specify the number of options and
such other terms and conditions as the Board of Directors, in its sole
discretion, shall determine, consistent with the Plan and subject to paragraph
19(c)(ii).

(ii) Vesting. Subject to paragraph 14, each award of options granted pursuant to
this paragraph 19 shall vest as follows: (A) awards granted in 2010 shall vest
as to one-third (1/3rd) of the shares subject to the option on April 30 of each
of the three calendar years following the year in which the award is granted;
(B) awards granted in 2011 shall vest as to fifty percent (50%) of the shares
subject to the option on April 30 of each of the two calendar years following
the year in which the award is granted; and (C) awards granted in 2012 or
thereafter shall vest as to one hundred percent (100%) of the shares subject to
the option on April 30 of the calendar year following the year in which the
award is granted. Vesting pursuant to this paragraph 19(d)(ii) shall be
conditioned on the Non-employee Director continuing to serve as a director of
the Company through each such applicable vesting date. Notwithstanding the
foregoing, (x) if the Non-employee Director ceases to be a director of the
Company due to death, one hundred percent (100%) of the unvested portion of the
options subject to the award shall vest on the date of the Non-employee
Director’s death; and (y) if the Non-employee Director ceases to be a director
of the Company at or after age 70 for any reason other than removal for good
cause as determined by the Board of Directors, one hundred percent (100%) of the
unvested portion of the options subject to the award shall vest on the date such
Non-employee Director ceases to be a director.

(e) Section 409A Compliance. Unless otherwise determined by the Board of
Directors, grants made under this paragraph 19 shall comply with the provisions
of Section 409A of the Code. The Board of Directors of the Company reserves the
right to amend this paragraph 19 as it deems necessary or advisable, in its sole
discretion and without the consent of the Non-employee Director, to comply with
Section 409A of the Code or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code.

(f) Nontransferability. Each restricted stock unit and option by its terms shall
be nonassignable and nontransferable by the holder, either voluntarily or by
operation of law, except by will or by the laws of descent and distribution of
the state or country of the holder’s domicile at the time of death.

20. Code Section 162(m) Provisions.

(a) Option and SAR Annual Share Limit. No individual shall be granted, in any
calendar year, options and stock appreciation rights to purchase more than
250,000 shares of Common Stock; provided, however, that such limit shall be
200,000 shares of Common Stock in the individual’s first calendar year of
Company service.

(b) Restricted Stock, Stock Bonus, Restricted Stock Unit and Performance Unit
Annual Limits. No individual shall be granted, in any calendar year, more than
75,000 shares of Common Stock in the aggregate of the following: (i) restricted
stock, (ii) stock bonuses, or (iii) restricted stock units. No individual shall
be granted, in any calendar year, performance units having an initial value
greater than $2,000,000.

 

Ex.10.1-11



--------------------------------------------------------------------------------

(c) Section 162(m) Performance Goals. “Performance Goals” shall mean the goal(s)
(or combined goal(s)) determined by the Committee (in its discretion) to be
applicable to an employee with respect to an award of restricted stock, stock
bonuses, restricted stock units and performance units. As determined by the
Committee, the Performance Goals applicable to an award may provide for a
targeted level or levels of achievement using one or more of the following
measures: (a) Operating Income, (b) Pretax Income, and (c) Return on Sales. The
Performance Goals may differ from employee to employee and from award to award.
Any criteria used may be measured, as applicable, (i) in absolute terms, (ii) in
relative terms (including, but not limited to, passage of time and/or against
another company or companies), (iii) on a per-share basis, (iv) against the
performance of the Company as a whole or of a business unit of the Company,
and/or (v) to the extent not otherwise specified by the definition of the
Performance Goal, on a pre-tax or after-tax basis. Prior to the Determination
Date, the Committee shall determine whether any element(s) or item(s) shall be
included in or excluded from the calculation of any Performance Goal with
respect to any Participants.

(i) “Operating Income” means the Company’s or a business unit’s income from
operations determined in accordance with generally accepted accounting
principles.

(ii) “Pretax Income” means the Company’s or a business unit’s income before
taxes, determined in accordance with generally accepted accounting principles.

(iii) “Return on Sales” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by the
Company’s or the business unit’s, as applicable, revenue, determined in
accordance with generally accepted accounting principles.

(d) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of restricted stock, stock bonuses, restricted stock units and performance units
as “performance-based compensation” under Section 162(m) of the Code, the
Committee, in its discretion, may set restrictions based upon the achievement of
Performance Goals. The Performance Goals shall be set by the Committee on or
before the latest date permissible to enable the restricted stock, stock
bonuses, restricted stock units and performance units to qualify as
“performance-based compensation” under Section 162(m) of the Code. In granting
restricted stock, stock bonuses, restricted stock units and performance units
which are intended to qualify under Section 162(m) of the Code, the Committee
shall follow any procedures determined by it from time to time to be necessary
or appropriate to ensure qualification of the award under Section 162(m) of the
Code (e.g., in determining the Performance Goals).

(e) Changes in Capitalization. The numerical limitations in Sections 20(a) and
20(b) shall be adjusted proportionately in connection with any change in the
Company’s capitalization as described in Section 14(a).

(f) If an award is cancelled in the same calendar year in which it was granted
(other than in connection with a transaction described in Section 14of the
Plan), the cancelled award will be counted against the limits set forth in
subsections (a) and (b) above. For this purpose, if the exercise price of an
option is reduced, the transaction will be treated as a cancellation of the
option and the grant of a new option.

Adopted: April 21, 1995

Approved by Shareholders: May 5, 1995

 

Ex.10.1-12